DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/10/2020 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 11/10/2020 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9, 11-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (hereinafter Lynn), 2013/0127755A1, in view of Shim et al. (hereinafter Shim), US 2016/0209944 A1, further in view of Levesque et al (hereinafter Levesque), US 2018 / 0335847 A1.

Regarding independent claim 1, Lynn teaches a system for providing haptic output to an object with a haptic transducer device (Abstract; [0015]), the system comprising:
a memory storing instructions ([0027] “a memory is coupled to microprocessor 206 and is configured to provide microprocessor 206 with instructions”); and
a processor configured to execute the instructions to (Fig. 2, 206; [0027]):
configure one or more haptic transducer devices (Fig. 1, 104, 106, 108, 110; [0019] “Examples of transmitters 104, 106, 108, 110, 126, 128, 130, and 132 include piezoelectric transducers, electromagnetic transducers, transmitters, sensors and/or any other transmitters and transducers capable of propagating a signal through medium Examiner interprets the claimed ping as the signal),
configure the one or more haptic transducer devices (Fig. 1, 112, 114, 116, 118; [0019] “Examples of sensors 112, 114, 116, and 118 include piezoelectric transducers, electromagnetic transducers, transmitters and/or any other sensors and transducers capable of detecting a signal on medium 102”) to detect a ping echo associated with the ping ([0021] “Detector 120 also receives the signal detected by sensors 112, 114, 116, and 118. The received signals are processed by detector 120 to determine whether a disturbance associated with a user input has been detected at a location on a surface of medium 102 associated with the disturbance”; Fig. 4, 404; [0036] “the active signal that has been disturbed by a disturbance of the surface region is received … the disturbance causes the active signal that is propagating through a medium to be detracted, attenuated, and/or delayed” Examiner interprets the claimed ping echo as the received signal),
identify a location of an object based on the ping echo (Fig. 4, 406; [0037] “the received signal is processed to at least in part determine a location associated with the disturbance”),
determine, based on the location of the object a type of haptic sensation to deliver to the object (Fig. 7, 702; [0046]-[0047] “the data structure includes 
configure the one or more haptic transducer devices to generate haptic output corresponding to the type of haptic sensation (Fig. 7, 704, 706; [0049]-[0050]).
	Lynn does not explicitly disclose identify a type of the object based on the ping echo and determine, based on a type of the object, a type of haptic sensation to deliver to the object.
However, in the same field of endeavor, Shim teaches identify a type of the object based on the ping echo (Figs. 10-11; [0173]-[0175] describes various objects can be identified based on the frequency band in the detected response signal (i.e. ping echo)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of identifying different objects based on different frequency ranges in the detected response signal in Shim into Lynn’s system because both of these systems are addressing the technique  into Lynn would improve the integrity of Lynn's system by identifying the type of the object based on different frequency ranges in the detected response signal.
The combination of Lynn and Shim does not explicitly disclose determine, based on a type of the object, a type of haptic sensation to deliver to the object.
However, in the same field of endeavor, Levesque teaches determine, based on a type of the object, a type of haptic sensation to deliver to the object ([0149] describes a haptic effect (i.e. haptic sensation) is determined based on a characteristic of an object (i.e. a type of object)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of determining a haptic effect to notify a user of a positive or a negative characteristic of an object in Levesque into Lynn and Shim’s system because both of these systems are addressing the technique to identify and provide haptic feedback, and by incorporating the teaching of Levesque into Lynn and Shim would improve the integrity of Lynn and Shim's system by determining a haptic sensation based on the identified type of the object.

Regarding dependent claim 2, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lynn further teaches wherein the one or more haptic transducer devices are included in an array of haptic transducer devices (Fig. 1, 104-110, 112-118, 126-132; [0018] “Propagating signal medium 102 is coupled to touch detection signal transmitters 104, 

Regarding dependent claim 4, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Lynn further teaches wherein the processor is further configured to execute the instructions to configure the one or more haptic transducer devices in the array to operate in the dedicated mode by configuring each haptic transducer device to generate pings, detect ping echoes, or generate haptic output ([0019] “touch detection signal transmitters 104, 106, 108, and 110 may be of a different type of transmitter as compared to haptic feedback signal transmitters 126, 128, 130, and 132” i.e dedicated mode; [0020] “sensors shown in FIG. 1 are sensors configured to receive touch detection signals and different sensors that are configured to receive haptic feedback associated signals are located next to the haptic feedback signal transmitters shown in FIG. 1 and are used to configure the haptic feedback signal transmitters”).

Regarding dependent claim 5, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Lynn further teaches wherein the processor is further configured to execute the instructions to configure the one or more haptic transducer devices in the array to 

Regarding dependent claim 6, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Lynn further teaches wherein the processor is further configured to execute the instructions to configure the one or more haptic transducer devices in the array to operate in the hybrid mode by:
configuring a first set of the one or more haptic transducer devices to generate pings, detect ping echoes, or generate haptic output ([0043] “a signal is propagated using transmitter 104 and sensors 114, 116, and 118 each receives the propagated signal that has been disturbed by a touch input on or near a surface of medium 102 of FIG. 1”); and


Regarding dependent claim 9, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lynn further teaches
wherein the processor is further configured to execute the instructions to configure the one or more haptic transducer devices to output the ping by:
configuring a first haptic transducer device in the one or more haptic transducer devices to output the ping at a first frequency ([0019] “the touch detection signal transmitters are configured to transmit a different signal frequency range as compared to haptic feedback signal transmitters”); and


Regarding dependent claim 11, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lynn further teaches wherein at least one of the one or more haptic transducer devices comprises an ultrasonic transducer ([0016] “a signal such as an acoustic or ultrasonic signal is propagated freely through a propagating medium with a surface using a transmitter coupled to the medium”).

Regarding dependent claim 12, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lynn further teaches
wherein identifying the location of the object comprises:
determining a time interval between the one or more haptic transducer devices outputting the ping and the one or more haptic transducer devices detecting the ping echo ([0040] “a time delay/offset or phase difference caused on the received signal due to a disturbance caused by a touch input can be determined”; Fig. 6, 602; [0043]); and
calculating a distance between the object and the one or more haptic transducer devices based on the time interval and a speed ([0017] “the disturbed signal is used to determine one or more of the following associated with a touch input: a gesture, a 

Regarding dependent claim 13, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 12 that is incorporated. Lynn further teaches
wherein the instructions, when executed by the processor, further cause the processor to identify the location of the object by:
configuring a first set of haptic transducer devices included in the one or more haptic transducer devices to generate a set of pings at different frequency patterns ([0035] “a signal that can be used to propagate an active signal through a surface region is sent … In some embodiments, the signal includes a sequence selected to optimize autocorrelation (e.g., resulting in narrow/short peak) of the signal … the signal includes a pseudorandom binary sequence with or without modulation … the propagated signal is an ultrasonic signal”);
configuring a second set of haptic transducer devices included in the one or more haptic transducer devices to detect a set of ping echoes ([0021] “Detector 120 also receives the signal detected by sensors 112, 114, 116, and 118. The received signals are processed by detector 120 to determine whether a disturbance associated with a user input has been detected at a location on a surface of medium 102 associated with the disturbance”; Fig. 4, 404; [0036] “the active signal that has been disturbed by a 
mapping each ping in the set of pings to one or more ping echoes in the set of ping echoes (Fig. 4, 406; [0037]);
generating object data for the object detected based on the mapping, wherein the object data indicates a distance between the object and at least one haptic transducer device included in the one or more haptic transducer devices (Fig. 7, 702, 704; [0046]; [0049]); and
configuring at least one haptic output device included in the one or more haptic transducer devices to generate haptic output that travels towards the object (Fig. 7, 706;  [0050]).

Regarding independent claim 14, Lynn teaches a system for providing haptic output to an object (Abstract; [0015]), the system comprising:
one or more haptic transducer devices (Fig. 1, 104, 106, 108, 110; [0019] “Examples of transmitters 104, 106, 108, 110, 126, 128, 130, and 132 include piezoelectric transducers, electromagnetic transducers, transmitters, sensors and/or any other transmitters and transducers capable of propagating a signal through medium 102”) for:
generating a ping (Fig. 4, 402; [0035] “a signal that can be used to propagate an active signal through a surface region is sent. In some embodiments, sending the signal includes driving (e.g., using driver 214 of FIG. 2) a transmitter such as a transducer (e.g., transmitter 104 of FIG. 1) to propagate an active signal (e.g., acoustic or Examiner interprets the claimed ping as the signal);
detecting a ping echo associated with the ping ([0021] “Detector 120 also receives the signal detected by sensors 112, 114, 116, and 118. The received signals are processed by detector 120 to determine whether a disturbance associated with a user input has been detected at a location on a surface of medium 102 associated with the disturbance”; Fig. 4, 404; [0036] “the active signal that has been disturbed by a disturbance of the surface region is received … the disturbance causes the active signal that is propagating through a medium to be detracted, attenuated, and/or delayed” Examiner interprets the claimed ping echo as the received signal);
generating haptic output for delivering haptic sensation to an object (Fig. 7, 704, 706; [0049]-[0050]), wherein a location of the haptic sensation is based on the ping echo (Fig. 4, 406; [0037] “the received signal is processed to at least in part determine a location associated with the disturbance”).
Lynn does not explicitly disclose a type of the object is based on the ping echo; and a type of the haptic sensation is based on the type of the object.
However, in the same field of endeavor, Shim teaches a type of the object is based on the ping echo (Figs. 10-11; [0173]-[0175] describes various objects can be identified based on the frequency band in the detected response signal (i.e. ping echo)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of identifying different objects based on different frequency ranges in the detected response signal in Shim into Lynn’s system because both of these systems are addressing the technique  into Lynn would improve the integrity of Lynn's system by identifying the type of the object based on different frequency ranges in the detected response signal.
The combination of Lynn and Shim does not explicitly disclose a type of the haptic sensation is based on the type of the object.
However, in the same field of endeavor, Levesque teaches a type of the haptic sensation is based on the type of the object ([0149] describes a haptic effect (i.e. haptic sensation) is determined based on a characteristic of an object (i.e. a type of object)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of determining a haptic effect to notify a user of a positive or a negative characteristic of an object in Levesque into Lynn and Shim’s system because both of these systems are addressing the technique to identify and provide haptic feedback, and by incorporating the teaching of Levesque into Lynn and Shim would improve the integrity of Lynn and Shim's system by determining a haptic sensation based on the identified type of the object.

Regarding dependent claim 16, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 15 that is incorporated. Lynn further teaches in the dedicated mode, each haptic transducer device generates pings, detects ping echoes, or generates haptic output ([0019] “touch detection signal transmitters 104, 106, 108, and 110 may be of a different type of transmitter as compared to haptic feedback signal transmitters 126, 128, 130, and 132” i.e dedicated 

Regarding dependent claim 17, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 15 that is incorporated. Lynn further teaches wherein, in the switching mode, each haptic transducer device alternates between two or more of generating pings, detecting ping echoes, or generating haptic output ([0020] “In some embodiments, a single transducer acts as more than one of the following: a touch detection signal transmitter, a haptic feedback signal transmitter and a sensor. For example, touch detection signal transmitter 104 and sensor 112 represent a single physical transducer. In another example, touch detection signal transmitter 104 and haptic feedback signal transmitter 126 represent a single physical transducer. In another example, haptic feedback signal transmitter 126, and sensor 112 represent a single physical transducer. In another example, touch detection signal transmitter 104, haptic feedback signal transmitter 126 and sensor 112 represent a single physical transducer. The example of FIG. 1 shows a haptic feedback signal transmitter, a touch detection signal transmitter, and a receiver that are clustered as a group”).

 dependent claim 18, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 15 that is incorporated. Lynn further teaches wherein, in the hybrid mode, 
a first set of the one or more haptic transducer devices generates pings, detects ping echoes, or generates haptic output ([0043] “a signal is propagated using transmitter 104 and sensors 114, 116, and 118 each receives the propagated signal that has been disturbed by a touch input on or near a surface of medium 102 of FIG. 1”), and 
a second set of the one or more haptic transducer devices alternates between two or more of generating pings, detecting ping echoes, or generating haptic output ([0019] “two touch detection signal transmitters, three sensors, and five haptic feedback signal transmitters may be used. In some embodiments, a single transducer acts as more than one of the following: a touch detection signal transmitter, a haptic feedback signal transmitter and a sensor. For example, touch detection signal transmitter 104 and sensor 112 represent a single physical transducer. In another example, touch detection signal transmitter 104 and haptic feedback signal transmitter 126 represent a single physical transducer. In another example, haptic feedback signal transmitter 126, and sensor 112 represent a single physical transducer. In another example, touch detection signal transmitter 104, haptic feedback signal transmitter 126 and sensor 112 represent a single physical transducer”).

Regarding independent claim 20, it is a method claim that corresponding to the system of claim 1. Therefore it is rejected for the same reason as claim 1 above.

Claims 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn, Shim and Levesque as applied in claims 6 and 18, in view of Breed et al. (hereinafter Breed), US 2006/0284839 A1.

Regarding dependent claim 7, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Lynn further teaches
wherein the processor is further configured to execute the instructions to configure the second set of the one or more haptic transducer devices to alternate between two or more of generating pings, detecting ping echoes, or generating haptic output by:
configuring a first subset of the second set of the one or more haptic transducer devices to generate the ping with a particular frequency pattern ([0035] “a signal that can be used to propagate an active signal through a surface region is sent … In some embodiments, the signal includes a sequence selected to optimize autocorrelation (e.g., resulting in narrow/short peak) of the signal … the signal includes a pseudorandom binary sequence with or without modulation … the propagated signal is an ultrasonic signal”);
calculating a time at which the ping echo is predicted to arrive at a second subset of the second set of the one or more haptic transducer devices ([0040] “By comparing this measured time value against a reference time value (e.g., determined at 306 of FIG. 3) not associated with a touch indication disturbance, a time delay/offset or phase 
The combination of Lynn, Shim and Levesque does not explicitly disclose 
configuring the second subset of the second set of the one or more haptic transducer devices to detect the ping echo at the calculated time.
However, in the same field of endeavor, Breed teaches
configuring the second subset of the second set of the one or more haptic transducer devices to detect the ping echo at the calculated time (Fig. 20C; [0535] “There are several ways for the control system 628 to control the array 622, including to cause the antennas to be alternately switched on in order to sequentially transmit the RF signals therefrom and receive the return signals from the sensors 627 and to cause the antennas to transmit the RF signals simultaneously and space the return signals from the sensors 627 via a delay line in circuitry from each antennas such that each return signal is spaced in time in a known manner without requiring switching of the antennas”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the antennas to be alternately switched on in order to sequentially transmit the RF signals therefrom and receive the return signals from the sensors as suggested in Breed into Lynn, Shim and Levesque’s system because both of these systems are addressing the use of transmitter devices to switch between transmitting and receiving function based on calculated time, and by incorporating the teaching of Breed into Lynn, Shim and Levesque would improve the integrity of Lynn, Shim and Levesque's system by 

Regarding dependent claim 8, the combination of Lynn, Shim, Levesque and Breed teaches all the limitations as set forth in the rejection of claim 7 that is incorporated.
Lynn teaches wherein the processor is further configured to execute the instructions to configure the second subset of the second set of the one or more haptic transducer devices to detect the ping echo at the calculated time by:
calculating a second time at which the ping echo is predicted to arrive at the first set of the one or more haptic transducer devices ([0040] “By comparing this measured time value against a reference time value (e.g., determined at 306 of FIG. 3) not associated with a touch indication disturbance, a time delay/offset or phase difference caused on the received signal due to a disturbance caused by a touch input can be determined.”); and
Breed teaches
configuring the first set of the one or more haptic transducer devices to detect ping echoes when the second time at which the ping echo is predicted to arrive at the first set of the one or more haptic transducer devices is before the time at which the ping echo is predicted to arrive at the second subset of the second set of the one or more haptic transducer devices (Fig. 20C; [0535] “There are several ways for the control system 628 to control the array 622, including to cause the antennas to be alternately switched on in order to sequentially transmit the RF signals therefrom and 

Regarding dependent claim 19, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 18 that is incorporated. Lynn further teaches wherein:
a first subset of the second set of the one or more haptic transducer devices generates the ping with a frequency pattern ([0035] “a signal that can be used to propagate an active signal through a surface region is sent … In some embodiments, the signal includes a sequence selected to optimize autocorrelation (e.g., resulting in narrow/short peak) of the signal … the signal includes a pseudorandom binary sequence with or without modulation … the propagated signal is an ultrasonic signal”).
The combination of Lynn, Shim and Levesque does not explicitly disclose
a second subset of the second set of the one or more haptic transducer devices detects the ping echo at a time associated with the frequency pattern.
However, in the same field of endeavor, Breed teaches
a second subset of the second set of the one or more haptic transducer devices detects the ping echo at a time associated with the frequency pattern (Fig. 20C; [0535] “There are several ways for the control system 628 to control the array 622, including to cause the antennas to be alternately switched on in order to sequentially transmit the RF signals therefrom and receive the return signals from the sensors 627 and to cause 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the antennas to be alternately switched on in order to sequentially transmit the RF signals therefrom and receive the return signals from the sensors as suggested in Breed into Lynn, Shim and Levesque’s system because both of these systems are addressing the use of transmitter devices to switch between transmitting and receiving function based on calculated time, and by incorporating the teaching of Breed into Lynn, Shim and Levesque would improve the integrity of Lynn, Shim and Levesque's system by configuring the transducers to generate ping signal and receiving echo ping signal (Breed, [0016]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn, Shim and Levesque as applied in claim 1, in view of Worley, III (hereinafter Worley), US 8,845,110 B1.

Regarding dependent claim 10, the combination of Lynn, Shim and Levesque teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Lynn, Shim and Levesque does not teach further comprising one or more microphones configured to detect ping echoes.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using microphones for echolocation as suggested in Worley into Lynn, Shim and Levesque’s system because both of these systems are addressing the need of detecting echolocation, and by incorporating the teaching of Worley into Lynn, Shim and Levesque would improve the integrity of Lynn, Shim and Levesque's system by configuring the microphone to use echolocation or echo-ranging to determine distance (Worley, Col. 6, lines 51-56).

Allowable Subject Matter 
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered.
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143